    Case: 1:17-md-02804-DAP Doc #: 2689 Filed: 09/30/19 1 of 2. PageID #: 418600




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION                   )       CASE NO. 1:17-MD-2804
OPIATE LITIGATION                              )
                                               )       JUDGE POLSTER
THIS DOCUMENT RELATES TO:                      )
“Track One Cases”                              )
                                               )       ORDER


        On September 12, 2019, the Court entered an Order Regarding Trial Matters (docket no.

2594). On September 27, 2019, certain defendants filed objections to this Order (docket no. 2682).

All of those objections are denied.

        Defendants also asked for clarification of several matters. The Court now provides certain

clarifications as follows (but declines to provide other requested clarifications, as unnecessary or

because they are actually non-meritorious requests for reconsideration).

•       Defendants do not object to the Court’s requirement that they coordinate their presentations
        at trial, but ask for clarification that “the Court [does] not require Defendants [to] represent
        each other at any phase of the trial,” and defendants do not have to “speak for one another
        at opening or closing.” Objections at 6 (emphasis added). Defendants are correct.

•       “Defendants request that the Court clarify its Order to specify that Plaintiffs disclose to
        Defendants the witnesses expected to be called during the first week of trial no later than
        Thursday October 17, with an exchange of opening statement slides the night before and
        opportunities to object outside the presence of the jury before openings proceed.”
        Objections at 8-9. This request is granted, except that the requested disclosure must occur
        no later than 5:00 p.m. Friday, October 18.

•       Defendants ask the Court to “Clarify Its Order With Respect to Video Depositions.” Id. at
  Case: 1:17-md-02804-DAP Doc #: 2689 Filed: 09/30/19 2 of 2. PageID #: 418601



       8.1 The Court adds the following clarifications regarding the second “exception” set out in
       the Order: (a) the second exception does apply to both plaintiffs and defendants equally; (b)
       “a party opponent” generally means a 30(b)(6) witness or a high-level manager/executive
       that can bind the party; and (c) the party opponent may still seek inclusion of its own
       designations if truly necessary under the rule of completeness.

       IT IS SO ORDERED.


                                                     /s/ Dan Aaron Polster
                                                     DAN AARON POLSTER
                                                     UNITED STATES DISTRICT JUDGE

Dated: September 30, 2019




       1
        The Court’s Order stated:
      Video Depositions. A party wishing to present videotaped deposition of a fact
      witness in its case-in-chief must show to the jury, all at once, all of the designated
      portions of the videotaped deposition, including those designated by the opposing
      party. The only two exceptions to this rule are: (1) if one party’s designations are
      very short and the other party’s designations are much longer, the Court may allow
      the first party to present only the short designation, by itself; and (2) when the
      plaintiff wants to play in its case-in-chief portions of a videotaped deposition of a
      party opponent on cross-examination, the defendant may not force the plaintiff to
      present concurrently the defendant’s own designations.
Docket no. 2594 at 2 (emphasis in original).

                                                 2
